84888: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32470: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84888


Short Caption:MURRAY VS. A CAB TAXI SERV. LLCCourt:Supreme Court


Related Case(s):72691, 73326, 77050, 81641, 82539, 84456


Lower Court Case(s):Clark Co. - Eighth Judicial District - A669926Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Justice Gibbons for Justice SilverPanel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael MurrayRuthann Devereaux-Gonzalez
							(Leon Greenberg Professional Corporation)
						Christian J. Gabroy
							(Gabroy Law Offices)
						Leon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


AppellantMichael RenoRuthann Devereaux-Gonzalez
							(Leon Greenberg Professional Corporation)
						Christian J. Gabroy
							(Gabroy Law Offices)
						Leon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


RespondentA Cab Series LLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						Jay A. Shafer
							(Cory Reade Dows & Shafer)
						


RespondentA Cab Taxi Service LLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						Jay A. Shafer
							(Cory Reade Dows & Shafer)
						


RespondentCreighton J. NadyEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						Jay A. Shafer
							(Cory Reade Dows & Shafer)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/17/2022Filing FeeFiling Fee due for Appeal. (SC)


06/17/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-19323




06/17/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-19326




06/17/2022Filing FeeFiling Fee Paid. $250.00 from Leon Greenberg.  E-Payment Ref. no. 22061719442415. (SC)


06/20/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)22-19352




06/21/2022Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)22-19510




06/24/2022Transcript RequestFiled Certificate of No Transcript Request. (SC)22-20060




06/24/2022Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)22-20061




06/27/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-20253




07/27/2022MotionFiled Appellants' Motion for Extension of Time to File Response to Order to Show Cause. (SC)22-23605




07/27/2022MotionFiled Respondents' Response to Appellants' Motion for Extension of Time to File Response to Order to Show Cause. (SC)22-23655




08/15/2022Order/ProceduralFiled Order Granting Motion. Appellant's response to the order to show cause due: August 29, 2022. (SC)22-25442




08/29/2022MotionFiled Appellants' Response to Order to Show Cause. (SC)22-26994




09/12/2022MotionFiled Respondents' Reply to Response to Order to Show Cause. (SC)22-28454




10/17/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED."  fn1 [The Honorable Mark Gibbons, Senior Justice, participated in this matter under a general order of assignment.] EC/KP/MG. (SC)22-32470





Combined Case View